NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-10165

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00024-OWW

  v.
                                                 MEMORANDUM *
AMADO MALDONADO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Amado Maldonado appeals from the 240-month sentence imposed following

his guilty-plea conviction for conspiracy to distribute and possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 846, possession with intent to distribute methamphetamine and aiding and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abetting, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2,

and being a deported alien found in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Maldonado contends that the district court erred by applying the two-level

firearm enhancement under U.S.S.G. § 2D1.1(b)(1). The district court’s

determination that the enhancement applied on the basis of Maldonado’s

co-conspirator’s possession of the firearm was not clearly erroneous. See United

States v. Garcia, 909 F.2d 1346, 1349-50 (9th Cir. 1990) (co-conspirator’s

possession of firearm during major drug sale involving large quantity of drugs was

reasonably foreseeable to defendant and supported enhancement). Furthermore,

Maldonado concedes that he saw the firearm prior to completing delivery of the

drugs. See United States v. Willis, 899 F.2d 873, 875 (9th Cir. 1990) (no error in

applying enhancement where it was reasonable to infer defendant had actually seen

co-conspirator’s firearm).

      AFFIRMED.




                                          2                                   10-10165